 Case 8:19-cv-00408-JVS-DFM Document 166 Filed 05/15/20 Page 1 of 3 Page ID #:5012




 1
     K. TOM KOHAN (SBN 225420)
     KOHAN LAW FIRM
 2   3415 S. Sepulveda Blvd., Suite 460
 3
     Los Angeles, California 90034
     Tel: 310-349-1111
 4   Fax: 888-476-7010
 5
     Email: tom@kohanlawfirm.com

 6   Ezra Sutton, Esq. (Admitted Pro Hac Vice)
 7
     Ezra Sutton & Associates, P.A.
     900 Route 9 North
 8   Woodbridge, New Jersey 07095
 9   Telephone: (732) 634-3520
     Email: esutton@ezrasutton.com
10

11   Attorneys for Defendants
     Gold Star Tobacco Inc. and Samer Abdelmaseh
12
                       UNITED STATES DISTRICT COURT
13
                      CENTRAL DISTRICT OF CALIFORNIA
14
     STARBUZZ TOBACCO, INC., a                   Case No.: 8:19-cv-00408-JVS-DFM
15
     California corporation                      Honorable James V. Selna
16                          Plaintiff,
                                                 AMENDED
17
                         v.                      JUDGMENT
18
     GOLD STAR TOBACCO INC., a New
19
     Jersey corporation; SAMER
20   ABDELMASEH, an individual; and
     DOES 1-10, inclusive,
21

22                            Defendants.
23   AND RELATED COUNTERCLAIM
24

25

26

27

28
                                            0
 Case 8:19-cv-00408-JVS-DFM Document 166 Filed 05/15/20 Page 2 of 3 Page ID #:5013




 1
                                       JUDGMENT

 2
            AND NOW, this 15th day of May, 2020, it is hereby ORDERED,
 3
     ADJUDGED AND DECREED that this amended judgment is entered against
 4
     Plaintiff Starbuzz Tobacco, Inc.’s (“Starbuzz”) claims in favor of Defendants Gold
 5   Star Tobacco Inc. (“Gold Star”) and Samer Abdelmaseh (“Abdelmaseh”),
 6   (collectively “Defendants”); and final judgement is entered against Plaintiff
 7   Starbuzz as to the counterclaim in Gold Star’s Answer and Counterclaim, as follows:
 8
                 1.     All of Starbuzz’s claims set forth in its Complaint, including its
 9
                        claims for: (a) “Copyright Infringement Under 17 U.S.C. § 101
10
                        et seq.;” (b) “Declaratory Relief Under 17 U.S.C. §§ 102;” (c)
11
                        “Fraud;” and (d) “Declaratory Relief Re: Ineligibility to Register
12                      USPTO Trademark Application Serial No. 87/818,151” are
13                      hereby DISMISSED WITH PREJUDICE pursuant to F.R.C.P.
14                      Rules 37 and 41, and Starbuzz shall recover nothing against
                        Defendants.
15

16
                 2.     Default Judgment is hereby entered in favor of Defendant Gold
17
                        Star and against Starbuzz as to the Counterclaim of Defendant
18                      Gold Star for “Declaration that Copyright Registration VAu 1-
19                      313-168 and Supplementary Copyright Registration No. Vau1-
20                      364-983 are Invalid and Unenforceable,” and Starbuzz’s Answer
21                      to Defendant Gold Star’s Counterclaim is hereby stricken.
                        Judgment is thus entered declaring that U.S. Copyright
22
                        Registration No. VAu 1-313-168 and U.S. Supplementary
23
                        Copyright Registration No. Vau1-364-983 are invalid.
24

25               3.     Defendants are the prevailing parties in this action for purposes
26                      of 17 U.S.C. § 505.
27

28
                                              1
 Case 8:19-cv-00408-JVS-DFM Document 166 Filed 05/15/20 Page 3 of 3 Page ID #:5014




 1
                4.    Defendants shall recover from Plaintiff an award of $456,162.75
                      in attorneys’ fees.
 2

 3
                5.     Plaintiff shall make payment to Defendants of $456,162.75,
 4
                pursuant to this Amended Judgment, within forty-five (45) days of its
 5              entry; provided, however, that if Plaintiff timely files an appeal from
 6              this Amended Judgment, Plaintiff’s obligation to remit              such
 7              payment shall be stayed during the appellate process        pursuant to
 8
                Fed. R. Civ. P. 62(d) upon the timely posting of a compliant
                supersedeas bond in the full amount of the Judgment in order to secure
 9
                the Judgment.
10

11
                6.    Post-judgment interest is awarded against Plaintiff in favor of
12                    Defendants in an amount that is to be calculated from entry of
13                    this Amended Judgment at a rate equal to the weekly average 1-
14                    year constant maturity Treasury yield, as published by the Board
                      of Governors of the Federal Reserve System, for the calendar
15
                      week preceding the date of the judgment, or, as prescribed by
16
                      law, computed daily, and compounded annually.
17

18              7.    This Amended Judgment is entered without prejudice to any
19                    party’s right to further or different relief.
20

21
          IT IS SO ORDERED, ADJUDGED AND DECREED.
22

23

24

25   Dated: May 15, 2020                   ___________________________________
26                                        JAMES V. SELNA
27                                        UNITED STATES DISTRICT JUDGE
28
                                            2
